Evans, J.,
dissenting. The conclusion of the majority necessarily overrules the case of Gordon v. Brackey, 143 Iowa 102. In my judgment, the holding in the cited case rests upon sound public policy, and ought to be followed herein rather than overruled. In that case, as in this, a suit was begun by the plaintiff wife, which was later dismissed by h'er without the consent of her attorney. The attorney brought suit against the husband as upon an implied promise to pay for the services as necessaries, alleging in his petition that the wife had in fact a good ground of divorce, and urging a *1097right of recovery against the husband on such ground. We said:
“But we think this cannot be allowed. To hold to such a rule would be to say that, after an estranged husband and wife have become reconciled to each other and settled all their domestic difficulties, a third party may put the merits of their former family strife in issue, and ask a jury to say the wife was entitled to a divorce which was never granted. Such a proceeding is against the policy of the law and ought not to be tolerated. None of the authorities cited by appellee go to this extent, and we are not disposed to establish such a precedent. ’ ’ •
To permit an attorney to put to the issue of trial an alleged ground of divorce as between a reconciled husband and wife, in order to establish a basis of .implied liability of the husband, is, to my mind, contrary to public morals. It is an effective form of duress, and its principal adequacy as a remedy lies in that fact. To withhold this remedy is not to leave the attorney without remedy, because he has adequate remedy in the divorce court. To prove the material allegations ■ in his petition in the case at bar, the plaintiff must not only tear agape the healing wounds of domestic trouble, but -he must disclose 'facts obtained by him as an attorney in professional confidence, and must, either directly or indirectly, make the wife a witness against her husband. Even though the letter of the forbidding statute may in such case be heeded, its spirit will be clearly violated.
I feel justified, therefore, in saying that the pronouncement in the Gordon case was one of sound public policy, upon a subject wherein the public interest is involved to a greater degree even than is that of the attorney in his fee.
I would adhere to the Gordon case, and would affirm the judgment of the court below.
Weaver and Preston, JJ., join in this dissent.